Citation Nr: 0731951	
Decision Date: 10/10/07    Archive Date: 10/23/07

DOCKET NO.  05-05 588	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO)
 in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include a post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Richard J. Mahlin, Attorney


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel




INTRODUCTION

The veteran had active duty for training (ACDUTRA) from May 
to August 1990, and active service from May 1991 to October 
1994.

This appeal to the Board of Veterans Appeals (Board) arises 
from June and July 2004 rating actions that denied service 
connection for PTSD, and a July 2005 rating action that 
denied service connection for an acquired psychiatric 
disorder other than PTSD.

By decisions of December 2005 and February 2007, the Board 
remanded this case to the RO for further development of the 
evidence and for due process development.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has, to the extent possible, 
been accomplished.  

2.  The evidence does not support or corroborate the 
veteran's account of a personal assault during his military 
service.  

3.  There is no persuasive medical evidence that any acquired 
psychiatric disorder, to include PTSD, is related to any 
incident of the veteran's military service, to include an 
alleged personal assault therein.


CONCLUSION OF LAW

The criteria for service connection for an acquired 
psychiatric disorder, to include PTSD, are not met.  
38 U.S.C.A. §§ 101(24), 106, 1110, 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f), 
3.655, 4.125 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 
2002).  To implement the provisions of the law, the VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2007).  The VCAA and its 
implementing regulations essentially include, upon the 
submission of a substantially-complete application for 
benefits, an enhanced duty on the part of the VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify him what 
evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  In addition, they define the 
obligation of the VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the above criteria, the 
Board finds that all notification and development action 
needed to render a fair decision on the claim on appeal has, 
to the extent possible, been accomplished.

July 2002 pre-rating and March and May 2005, January 2006, 
and March 2007 post-rating RO letters collectively informed 
the veteran of the VA's responsibilities to notify and assist 
him in his claim, and what was needed to establish 
entitlement to service connection (evidence showing that a 
disease began in or was made worse by his military service, 
or there was an event in service that caused a disease).  
Thereafter, he was afforded opportunities to respond.  The 
Board thus finds that the veteran has received sufficient 
notice of the information and evidence needed to support his 
claim, and has been provided ample opportunity to submit such 
information and evidence.  

Additionally, those RO letters collectively provided notice 
that the VA would make reasonable efforts to help the veteran 
get evidence necessary to support his claim, such as medical 
records (including private medical records), if he gave it 
enough information, and if needed, authorization to obtain 
them.  Those letters further collectively specified what 
records the VA was responsible for obtaining, to include 
Federal records, and reiterated the type of records that the 
VA would make reasonable efforts to get.  The latter 2005, 
2006, and 2007 RO letters requested the veteran to furnish 
any evidence that he had in his possession that pertained to 
his claim.  The Board thus finds that these letters 
collectively satisfy the statutory and regulatory requirement 
that the VA notify a claimant what evidence, if any, will be 
obtained by him and what evidence will be retrieved by the 
VA.  See Quartuccio v. Principi,    16 Vet. App. 183, 187 
(2002).  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the U.S. Court of Appeals for Veterans Claims (Court) 
held that proper VCAA notice should notify a veteran of: (1) 
the evidence that is needed to substantiate a claim; (2) the 
evidence, if any, to be obtained by the VA; (3) the evidence, 
if any, to be provided by him; and (4) a request by the VA 
that the claimant provide any evidence in his possession that 
pertains to the claim.  As indicated above, all 4 content of 
notice requirements have been met in this appeal.

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) requires that notice to a claimant pursuant to the 
VCAA be provided at the time that, or immediately after, the 
VA Secretary receives a complete or substantially complete 
application for VA-administered benefits.  In that case, the 
Court determined that the VA had failed to demonstrate that a 
lack of such pre-adjudication notice was not prejudicial to 
the claimant.  

In the matter now before the Board, documents meeting the 
VCAA's notice requirements were furnished to the veteran both 
before and after the 2004 and 2005  rating actions on appeal.  
However, the Board finds that, in this appeal, any delay in 
issuing the full 38 U.S.C.A. § 5103(a) notice was not 
prejudicial to the veteran because it did not affect the 
essential fairness of the adjudication, in that his claim was 
fully developed and readjudicated after notice was provided.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir.2006).  As indicated 
above, the veteran has been notified of what was needed to 
substantiate his claim, and afforded numerous opportunities 
to present information and/or evidence in support thereof.  
As a result of RO development and the Board remands, 
comprehensive documentation, identified below, has been 
associated with the claims folder and considered in 
connection with the veteran's appeal.  After the post-remand 
RO notice letters in January 2006 and March 2007 (which 
substantially completed the VA's notice requirements in this 
case), the RO gave the veteran further opportunities to 
furnish information and/or evidence pertinent to the claim 
before it readjudicated it on the basis of all the evidence 
of record in September 2006 and August 2007 (as reflected in 
the Supplemental Statements of the Case).

Hence, the Board finds that any failure on the part of the VA 
in not completely fulfilling VCAA notice requirements prior 
to the RO's initial adjudication of the claim is harmless.  
See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2005).  

More recently, in March 2006, during the pendency of this 
appeal, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that the VCAA notice requirements of  38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 5 
elements of a service connection claim (veteran status, the 
existence of a disability, a connection between the veteran's 
service and that disability, the degree of disability, and 
the effective date pertaining thereto).  In this case, the 
Board finds that this was accomplished in March 2006 and 
March 2007 RO letters.

Additionally, the Board finds that all necessary development 
on the claim currently under consideration has, to the extent 
possible, been accomplished.  The RO, on its own initiative 
and pursuant to the Board's remands, has made all reasonable 
and appropriate efforts to assist the appellant in obtaining 
evidence necessary to substantiate his claim, to include 
obtaining all available service medical, administrative, and 
personnel records and post-service VA and private medical 
records.  The veteran was afforded VA psychiatric 
examinations in June and December 2002.  Significantly, the 
veteran has not identified, nor does the record otherwise 
indicate, any existing, pertinent evidence, in addition to 
that noted above, that has not been obtained.  The veteran 
did not respond to the RO's January and June 2006 letters 
requesting him to furnish additional specific details about 
his claimed inservice stressors.  In August 2006, the RO 
notified the veteran, through his attorney, of a VA 
psychiatric examination that had been scheduled for him in 
September, but the veteran failed to report for the 
examination, and the record contains no statement from him or 
his attorney as to the reason for failing to report.  
Received in August 2007 was a statement from the veteran that 
he had no additional information to submit.  

The record also presents no basis for further development to 
create any additional evidence to be considered in connection 
with the matter currently under consideration.  In June 2004, 
the U.S. Army and Joint Services Records Research Center 
(USAJSRRC) stated that no documentation of the veteran's 
claimed inservice stressors could be located.  In January 
2006, the National Archives and Records Administration stated 
that no records containing evidence of the veteran's claimed 
inservice stressors were found.  In August 2006, the USAJSRRC 
stated that it was unable to verify the veteran's claimed 
inservice stressors.  Subsequently in August 2006, the RO 
certified that information required to verify the inservice 
stressful events described by the veteran was insufficient to 
corroborate his claimed stressors, that all efforts to obtain 
the needed information had been exhausted, and that any 
further attempts would be futile.  In June 2007, the U.S. 
Army Crime Records Center stated that there were no records 
documenting the veteran's claimed 1992 inservice personal 
assault.      

Under these circumstances, the Board finds that the veteran 
is not prejudiced by appellate consideration of the claim on 
appeal at this juncture, without directing or accomplishing 
any additional notification and/or development action.  

II.  Analysis

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by wartime service or while 
performing ACDUTRA, or for injury incurred or aggravated 
while performing inactive duty training.  38 U.S.C.A. §§ 
101(24), 106, 1110, 1131.    

Service connection requires a finding of a current disability 
that is related to an injury or disease incurred in service.  
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that it was incurred in service.  
38 C.F.R. § 3.303(d).    

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an inservice stressor; and credible 
supporting evidence that the claimed inservice stressor 
occurred.  38 C.F.R. § 3.304(f).

If a PTSD claim is based on inservice personal assault, 
evidence from sources other than the veteran's service 
records may corroborate his account of the stressor incident.  
Examples of such evidence include, but are not limited to: 
records from law enforcement authorities, rape crisis 
centers, mental health counseling centers, hospitals, or 
physicians; pregnancy tests or tests for sexually-transmitted 
diseases; and statements from family members, roommates, 
fellow servicemen, or clergy.  Evidence of behavior changes 
following the claimed assault is one type of relevant 
evidence that may be found in these sources.  Examples of 
behavior changes that may constitute credible evidence of the 
stressor include, but are not limited to: a request for a 
transfer to another military duty assignment; deterioration 
in work performance; substance abuse; episodes of depression, 
panic attacks, or anxiety without an identifiable cause; or 
unexplained economic or social behavior changes.  The VA will 
not deny a PTSD claim that is based on inservice personal 
assault without first advising the claimant that evidence 
from sources other than his service records or evidence of 
behavior changes may constitute credible supporting evidence 
of the stressor, and allowing him the opportunity to furnish 
this type of evidence or advise the VA of potential sources 
of such evidence.  The VA may submit any evidence that it 
receives to an appropriate medical or mental health 
professional for an opinion as to whether it indicates that a 
personal assault occurred.  38 C.F.R. § 3.304(f)(3).

In this case, the veteran contends that he has an acquired 
psychiatric disorder, to include PTSD, as a result of claimed 
inservice stressful experiences, including personal trauma, 
i.e., being attacked with a knife by a service comrade 
roommate in Germany in 1992.  He asserts that he saw dead 
Iraqi soldiers in a burned tank; witnessed civilians being 
killed while searching minefields in Kuwait; was fired at in 
a drive-by shooting in Bahrain; and was a victim of an 
attempted robbery at a bank in Nashville, Tennessee.     

The service medical records are completely negative for 
complaints, findings, or diagnoses of any psychiatric 
disorder, and the service personnel and administrative 
records are negative for evidence of any claimed stressors.  
The veteran was psychiatrically normal on August 1994 
separation examination.

Post service, on March 2002 psychological evaluation, M. C., 
Ed. D., noted by way of family history that the veteran's 
father was an alcoholic and had a bipolar disorder.  On 
mental status examination, the veteran's responses revealed 
something other than what was expected from a person with 
suspected PTSD.  Significantly, there was no pervasive 
depression.  Mental content revealed preoccupation not with 
military service but rather with things in life that made the 
veteran very unhappy with himself.    He revealed many 
symptoms of a so-called addictive personality.  The 
diagnostic impressions were apparent attention deficit 
hyperactivity disorder (ADHD), rule out anxiety disorder, 
rule out PTSD, alcohol abuse, substance abuse in remission, 
and personality disorder.  The examiner commented that many 
of the symptoms generally seen with PTSD were not seen on the 
veteran's evaluation, and opined that many of the veteran's 
difficulties occurred prior to military service.  In a 
supplemental February 2003 report, Dr. M. C. opined that the 
veteran's ADHD symptoms exacerbated significantly as a result 
of his experiences in military service, citing the veteran's 
report of being fired at in a drive-by shooting.

On June 2002 VA outpatient psychiatric examination, a history 
of post-service hospitalizations of the veteran was noted: in 
1996 for a major, bipolar-type mood episode due to marital 
problems, and in November 2001 for severe depression; neither 
hospitalization was noted to have been due to any incident of 
the veteran's military service.  After current examination, 
the assessment was bipolar disorder.  Subsequent outpatient 
records through 2005 show regular follow-up treatment and 
evaluation of the veteran for a bipolar disorder, but no 
medical opinion linking it to any incident of his military 
service.

On December 2002 VA psychiatric examination, the examiner 
noted the veteran's history of being fired at in a drive-by 
shooting during military service, and other claimed stressors 
noted in a review of the claims folder.  After examination, 
the diagnoses were PTSD, history of personality disorder, and 
question of bipolar disorder.

Although PTSD and other acquired psychiatric disorders, a 
bipolar disorder and ADHD, have been diagnosed, the Board 
finds no link, established by credible, persuasive medical 
evidence, between any such current psychiatric disability and 
any incident of the veteran's military service, including the 
alleged inservice personal trauma, and no credible supporting 
evidence that any claimed stressor, including the alleged 
inservice assault, a knife attack by a fellow serviceman, 
occurred.

In this case, the veteran has not contended, nor does the 
evidence show, that he engaged in combat with the enemy 
during his military service.  Absent evidence that a veteran 
engaged in combat with the enemy, his lay statements alone 
are not sufficient to establish the occurrence of any 
inservice stressor for the purpose of establishing service 
connection for PTSD; rather, corroborating evidence is needed 
to support the claim for service connection.  See Cohen v. 
Brown, 10 Vet. App. 128, 146-7 (1997); Zarycki v. Brown, 6 
Vet. App. 91, 98 (1993).    

The evidence in this case indicates that the first 
manifestation of an acquired psychiatric disorder was that 
noted in June 2002 VA medical records to have occurred over 1 
year post service in 1996, when the veteran was hospitalized 
for a bipolar-type mood episode as a result of marital 
problems, not any incident of his military service.  The 
record thereafter shows continuing post-service treatment and 
evaluation of the veteran for a bipolar disorder through 
2005, but no medical professional has linked it to military 
service or any incident thereof, including any claimed 
inservice stressor.  Rather, Dr. M. C. in March 2002 noted 
that the veteran had a paternal family history of bipolar 
disorder.

Although PTSD was diagnosed on December 2002 VA psychiatric 
examination on the basis of the veteran's inservice stressor 
history, and Dr. M. C. in February 2003 opined that the 
veteran's ADHD exacerbated as a result of a claimed inservice 
stressor, that history is not a reliable indicator of the 
actual occurrence of any claimed stressor in service, 
inasmuch as such assertions are unproven, uncorroborated, and 
not supported objectively.  As noted above, the veteran's 
service records are completely negative for evidence of any 
psychiatric disorder or claimed stressors, and several post-
service attempts by the RO to verify or corroborate the 
claimed stressors have been futile.  The Board notes that, as 
a medical opinion can be no better than the facts alleged by 
a veteran, an opinion based on an inaccurate factual premise 
has no probative value.  See Reonal v. Brown, 5 Vet. App. 
460, 461 (1993); Swann v. Brown, 5 Vet. App. 229, 233 (1993); 
Black v. Brown, 5 Vet. App. 179, 180 (1993).  Moreover, an 
appellant's own reported history of an alleged inservice 
stressor or personal assault does not constitute competent 
evidence that the alleged inservice event actually occurred.  
See LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (evidence 
that is simply information recorded by a medical examiner, 
unenhanced by any additional medical comment by him, does not 
constitute competent medical evidence, and a bare 
transcription of a lay history is not transformed into 
competent medical evidence merely because the transcriber 
happens to be a medical professional).  

Thus, the Board finds that the December 2002 VA diagnosis of 
PTSD on the basis of the veteran's unverified inservice 
stressor and Dr. M. C.'s February 2003 opinion that ADHD was 
exacerbated by an unverified inservice stressor are not 
persuasive medical evidence that any acquired psychiatric 
disorder, to include PTSD, is related to the veteran's 
military service, to include any claimed stressor or alleged 
personal assault therein.  See Hayes v. Brown, 5 Vet. App. 
60, 69-70 (1993) (it is the responsibility of the Board to 
assess the credibility and weight to be given the evidence) 
(citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  
See also Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) 
(the probative value of medical evidence is based on the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion he reaches; as is true of any 
evidence, the credibility and weight to be attached to 
medical opinions are within the province of the Board).  As 
noted above, the veteran failed, without stated good cause, 
to report for a VA psychiatric examination scheduled in 
September 2006 for the purpose of obtaining additional 
medical information about the relationship, if any, between 
any current acquired psychiatric disorder and his military 
service.  Thus, 38 C.F.R. § 3.655 requires the Board to 
adjudicate the claim based on the evidence of record, which 
does not support his claim.

The Board has considered the veteran's assertions in 
connection with the claim on appeal.  However, as a layman 
without the appropriate psychiatric training and expertise, 
he is not competent to render a probative opinion on a 
medical matter-such as whether he has PTSD or other acquired 
psychiatric disorder that is a result of an alleged inservice 
stressor or personal assault.  See Bostain v. West, 11 Vet. 
App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 
186 (1997)  (a layman is generally not capable of opining on 
matters requiring medical knowledge).     

Under these circumstances, the Board finds that the claim for 
service connection for an acquired psychiatric disorder, to 
include PTSD, must be denied.  In reaching this conclusion, 
the Board has considered the applicability of the benefit-of-
the-doubt doctrine.  However, as the preponderance of the 
evidence is against the claim, that doctrine is not 
applicable to this appeal.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).


ORDER

Service connection for an acquired psychiatric disorder, to 
include PTSD, is denied.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


